Citation Nr: 1647871	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-35 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserve. Service personnel records show that he had a period of active duty for training (ACDUTRA) from January 12, 1958, to July 11, 1958, and other reserve service from August 1956 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs). The case is currently within the jurisdiction of the Oakland, California, RO.

In October 2010, the Montgomery, Alabama, RO, in pertinent part, denied service connection for sleep apnea and hypertension, and declined to reopen the claims of entitlement to service connection for lumbar spine and cervical spine disabilities.  In September 2012, the Seattle, Washington, RO, denied service connection for PTSD. 

The appellant testified at a Board hearing via videoconference from the Sacramento, California, RO in October 2015.  The issues discussed at the hearing included sleep apnea and hypertension, but not the lumbar and cervical spine, or PTSD claims.  The appellant revoked his prior appointment of a representative in October 2015, and he appeared unrepresented at hearing.  He has since appointed the representative listed in the case caption, above.

In November 2015, the Board found that new and material evidence was not necessary related to the lumbar and cervical spine disabilities and remanded them for a statement of the case.  The sleep apnea and hypertension claims were remanded for additional development.  

The Board found that there was a pending claim for service connection for PTSD that was intertwined with the sleep apnea issue; and the AOJ was instructed to readjudicate that claim.  In July 2016, the AOJ issued a supplemental statement of the case listing PTSD as one of the issues.  In August 2016, the AOJ issued a rating decision denying service connection for PTSD.  The Veteran submitted a timely notice of disagreement (NOD).  Although the AOJ did not issue a new statement of the case in response to the NOD; the Board deems the July 2016 SSOC to have fulfilled the requirements of an out of order SOC.  See Archbold v. 9 Vet. App. 124 (1996).  The Board waives the filing of a substantive appeal, in light of the AOJ's certification of the issue to the Board in August 2016.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal, with regard to the issues other than service connection for PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ); and is discussed in the REMAND section below.


FINDING OF FACT

The Veteran has a diagnosis of PTSD related to an in-service assault for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, diagnosed as PTSD with major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. § 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has PTSD as the result of an in-service assault when he was attacked by the husband of a woman with whom he was having an affair.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires (1) a diagnosis; (2) a link established by medical evidence between the diagnosis and an in-service stressor; and (3) credible supporting evidence of the in-service stressor.  38 C.F.R. § 3.304(f) (2016).  In the case of a stressor consisting of personal assault; the credible supporting evidence may consist of evidence of behavior changes in response to the assault.  38 C.F.R. § 3.304(f)(5) (2016).  Evidence of behavior changes may consist of findings by a VA examiner.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

At a VA examination in July 2016, a VA examiner diagnosed major depressive disorder with psychosis and PTSD.  The examiner appears to have attributed the disorder to the claimed in-service assault, and described behavior changes in response to the assault.  The criteria for service connection for a psychiatric disability diagnosed as major depressive disorder with psychosis and PTSD are met.




ORDER

Entitlement to service connection for a psychiatric disability, to include major depressive disorder with psychosis and PTSD, is granted.



REMAND

In August 2016, the appellant's current representative requested a videoconference hearing related to the sleep apnea and hypertension issues.  The same month, the Veteran's representative submitted a substantive appeal related to the lumbar and cervical spine issues and again requested a Board videoconference hearing.  Videoconference hearings are scheduled by the RO.  Remand is, therefore, required as a video conference hearing with a member of the Board must be scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should place the appellant's name on the docket for a video conference hearing at the RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


